Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-2 (labeled as pages 9-10) of the applicant’s remarks, filed 08/08/2022, with respect to the rejection(s) of claim(s) 1-21 under the 35 U.S.C. 103 rejection in view of Asbeck (US Patent No.: 10/870,198 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Potter (US Pub No.: 2015/0051527). 
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub No.: 2015/0209215) in view of Shimada (US Pub No.: 2018/0280178) and Potter (US Pub No.: 2015/0051527).
Regarding claim 1, Lee would disclose a lift assist exoskeleton (as per the abstract), comprising: a harness assembly configured for mounting to a torso of a user (part 30, called a waist fixing device, would act as a harness with the strut 37 that wraps around the hip that is connected to it via part 35 in figure 3), a right-side leg assembly comprising a right-side leg strut (figure 3 part 10, defined as a first frame below the waist on a user’s leg), a right-side energy storage device (being the pulley 33 in [0100]), and a right-leg interface feature (figure 3 part 40 as per [0100]); the right-side leg strut and the right-side energy storage device being coupled with respect to the harness assembly through a right-side pivotal coupling comprising a right-side pivotal offset (the strut part 10 is connected to the harness part 35 via part 83, defined as a manipulating unit [0139]), the right-side energy storage device being configured to store right-side assistive force to assist straightening of the right leg of the user toward alignment with the torso of the user (the right side energy storage device would generate a driving force via the first wire 31 as per [0100]. The force applied by the storage device would control movement of the legs of the device which could be used to assist a straightening of the leg toward the torso of the user);  a left-side leg assembly comprising a left-side leg strut (figure 3 part 10, defined as a first frame below the waist on a user’s leg. While this is pictured on the right side of the device with respect to figure 3, it stands to reason that an analogous part is on the left side of the device), a left-side energy storage device (being the pulley 33 in [0100]. While this is pictured on the right side of the device with respect to figure 3, it stands to reason that an analogous part is on the left side of the device), and a left-leg interface feature (figure 3 part 40 as per [0100], While this is pictured on the right side of the device with respect to figure 3, it stands to reason that an analogous part is on the left side of the device), the left-side leg strut and the left-side energy storage device  being coupled with respect to the harness assembly through a left-side pivotal coupling comprising a left-side pivotal offset (the strut part 10 is connected to the harness part 35 via part 83, defined as a manipulating unit [0139]. While this is pictured on the right side of the device with respect to figure 3, it stands to reason that an analogous part is on the left side of the device), the left-side energy storage device being configured to store a left-side assistive force to assist straightening of the left leg of the user toward alignment with the torso of the user (the left side energy storage device would generate a driving force via the first wire 31 as per [0100]. The force applied by the storage device would control movement of the legs of the device which could be used to assist a straightening of the leg toward the torso of the user. While this is pictured on the right side of the device with respect to figure 3, it stands to reason that an analogous part is on the left side of the device); 
However, Lee did not disclose a cable assembly coupling the right-side energy storage device with the left-side energy storage device. Instead, Shimada does teach a cable assembly (figure 1 part 31 is a cable) coupling the right-side energy storage device with the left-side energy storage device (this cable would couple the right side energy storage device 33R to the left side energy storage device 33L. The cable 31 would be within part 32 in figure 1 as per [0114]) so as to accommodate relative motion between the right leg of the user and the left leg of the user during walking by the user by accommodating relative motion between the harness assembly and each of the right-side energy storage device and the left-side energy storage device without substantially changing an amount of energy stored by the right-side energy storage device and without substantially changing an amount of energy stored by the left- side energy storage device (as per [0114]-[0119], Shimada discloses that the same wire 31 travels from the left leg to the right leg, with [0118]-[0119] detailing a motion accommodation via an elimination of slack in the wire between the legs. Additionally, as it is the same wire between both legs, there is not a substantial change of energy stored in the energy storage devices between both legs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cable assembly of Shimada into Lee for the purpose of providing a system that is disclosed as being lightweight as per [0168] while allowing for a system to allow for an “increase in the bending degree of the user” as well as allowing for the user to stretch their legs, as detailed in [0169]).
From here, Lee in view of Shimada does not teach an instance wherein the right-side leg strut and the right-side energy storage device being coupled with respect to the harness assembly through a right-side pivotal coupling comprising a right-side pivotal offset and the left-side energy storage device being coupled with respect to the harness assembly through a left-side pivotal coupling comprising a left-side pivotal offset. 
Instead, Potter (US Pub No.: 2015/0051527) would teach a right-side energy storage device being coupled to the harness assembly (which would be the pulley part 33 of Shimada and the harness 30) through a right-side pivotal coupling comprising a right-side pivotal offset (shown in figure 2 as the combination of pivoting members 20a, 22a, and 24a that connect to a pulley as per [0059]) and the right-side energy storage device being coupled with respect to the harness assembly through a right-side pivotal coupling comprising a right-side pivotal offset (it is argued that the pivoting coupling of parts 20a, 22a, and 24a of Potter could be used to then interface between the pulley 33 of Shimada to the harness part 30. Parts 20a, 22a, and 24a are taken to teach a pivotal coupling, with a pivotal offset itself being taught in figure 24 via the offset links 102 and 104, defined in [0073]-[0074]) and the left-side energy storage device being coupled with respect to the harness assembly through a left-side pivotal coupling comprising a left-side pivotal offset (it is argued that parts 20a, 22a, and 24a can be incorporated on the left pulley part 33 in figure 1 of Shimada to attach to the harness 30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the piston of Potter into the combination of Lee and Shimada for the purpose of providing a means to attach the pulley of 33 to the harness 30 of Lee in order to secure the pulleys 30 to the harness that is secured to the user (as per [0097] of Lee, 30 would fix to the waist of the user). As part 33 is not disclosed as being fixed to a user when it is detailed in [0100] and as parts 31 and 32 are wires (also in [0100]) are not disclosed to also fix the pulleys in place, it is assumed that there isn’t a specific means to fix the pulleys of figure 3 of Lee onto a user. 
Regarding claim 2, Lee in view of Shimada and Potter teach the lift assist exoskeleton of claim 1, with Shimada further comprising: a right-side cam (figure 1 part 34R) member pivotally mounted to the harness (being part 4R) assembly via the right-side pivot feature (the right side cam of Shimada could be placed on the right-side pivot feature of Lee); and a left-side cam member (34 L of Shimada) pivotally mounted to the harness (part 4L of Shimada) assembly via the left-side pivot feature (the left side cam of Shimada could be placed on the right-side pivot feature of Lee). The cams of Shimada could be implemented on the left-side and right-side pivot of Lee to interface between part 10 and part 40. 
Regarding claim 7, Lee in view of Shimada and Potter would teach the lift assist exoskeleton of claim 2, wherein Shimada would teach: the right-side cam member comprises a curved perimeter surface configured to accommodate variable engagement with the cable produced by rotation of the right-side cam member relative to the harness assembly (as per figure 1, part 34R has a curved perimeter and would accommodate the cable as per figure 2); and the left-side cam member comprises a curved perimeter surface configured to accommodate variable engagement with the cable produced by rotation of the left-side cam member relative to the harness assembly (as per figure 1, part 34L has a curved perimeter and would accommodate the cable as per figure 2).
Regarding claim 8, Lee in view of Shimada and Potter would teach the lift assist exoskeleton of claim 2, wherein Shimada teaches the cable assembly (figure 1 part 32 with cable 31) comprises an outer conduit (shown in annotated figure 1 below, being at the end of part 32) and a cable that extends through a lumen of the outer conduit (the cable 31 extends through the outer conduit part 32), the outer conduit being attached to each of the right-side leg strut and the left-side leg strut (figure 1 part 32 would be connected to the right leg and left leg of the user); the right-side leg strut is pivotally attached to the right-side cam member (the right side strut 11a would be pivotally attached to the right-side cam member 34R); and the left-side leg strut is pivotally attached to the left-side cam member (the left-side strut 11a would be pivotally attached to the right-side cam member 34L).
Regarding claim 9, Lee in view of Shimada and Potter would teach the lift assist exoskeleton of claim 8, wherein Lee in view of Shimada teaches the right-side energy storage device is pivotally attached to the right-side cam member (the right-side energy storage device of Lee, being the pulley 33 with wires 31, could be attached to the right-side cam member of Shimada in 34R); and the left-side energy storage device is pivotally attached to the left-side cam member (the left-side energy storage device of Lee, being the pulley 33 with wires 31 but on the left side of the device of figure 3 of Lee, could be attached to the right-side cam member of Shimada in 34R).
Regarding claim 10, Lee in view of Shimada and Potter would teach the lift assist exoskeleton of claim 2, wherein Lee in view of Shimada teaches the cable assembly comprises an outer conduit and a cable that extends through a lumen of the outer conduit (being part 32 in figure 1 to which the cable 31 will extend through as per [0114]), the outer conduit being attached to each of the right-side leg strut and the left-side leg strut (the outer conduit 32 of Shimada would be incorporated onto the right-side and left-side strut of Lee).
Regarding claim 11, Lee in view of Shimada and Potter would teach the lift assist exoskeleton of claim 10, wherein Shimada teaches that the right-side leg strut is pivotally attached to the right-side cam member (the right side cam 34R is pivotally attached to the right side strut 11a in figure 1 as the cam will move with respect to 34R. The cam would also be pivotally attached to the leg strut of figure 3 part 10 of Lee); and the left-side leg strut is pivotally attached to the left-side cam member (the right side cam 34L is pivotally attached to the right side strut 11a in figure 1 as the cam will move with respect to 34L. The cam would also be pivotally attached to the leg strut of figure 3 part 10 on the left side of Lee).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub No.: 2015/0209215) in view of Shimada (US Pub No.: 2018/0280178) and Potter (US Pub No.: 2015/0051527) in further view of Adarraga (US Pub No.: 2008/0287850).
Regarding claim 3, Lee in view of Shimada and Potter teach the lift assist exoskeleton of claim 1, wherein Shimada teaches that the cable assembly couples the right-side strut of the right side leg assembly (part 34R, shown to be a cam shape in figure 1 which does interface with the cable 31), with the left-side strut of the left-side assembly (part 34L, shown to be a cam shape in figure 1 which does interface with the cable 31) and the cable assembly comprises an outer conduit and a cable that extends through a lumen of the outer conduit (being the tube part 32 disclosed in [0114] to which the wire 31 extends through. Said tube would be placed on part 3b in figure 1, which is analogous to a harness attached at the waist of the user as per [0092]), 
However, Lee in view of Shimada and Potter does not disclose a right-side rocker bar of the right-side leg assembly or a left-side rocker bar of the left-side leg assembly. Instead, Adarraga (US Pub No.: 2008/0287850) would disclose a rocker arm in [0172]. It is argued that the rocker bar can be incorporated into the left side and right side of the device of Lee.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rocker of Adarraga into the combination of Lee, Shimada, and Asbesk for the purpose of providing a pressure sensor (that the rocker arm is disclosed to be a part of in [0172]) that is disclosed as being an input for the actuating means of Adarraga in [0172].
Regarding claim 4, Lee in view of Shimada and Potter would teach the lift assist exoskeleton of claim 2, wherein Lee in view of Shimada would teach the right-side energy storage device is pivotally attached between a right-side rocker bar and a right-side lever arm (the right-side energy storage device of Lee would be attached to the right-side cam member of Shimada); the left-side energy storage device is pivotally attached between a left-side rocker bar and a left-side lever arm (the left-side energy storage device of Lee would be attached to the left-side cam member of Shimada), the right-side rocker bar is pivotally attached at one end to the right-side leg strut; and the left-side rocker bar is pivotally attached at one end to the left-side leg strut. 
However, Lee in view of Shimada and Potter does not teach that the right-side energy storage device is pivotally attached between a right-side rocker bar or that the left-side energy storage device is pivotally attached between a left-side rocker bar with the right-side rocker bar is pivotally attached at one end to the right-side leg strut; and the left-side rocker bar is pivotally attached at one end to the left-side leg strut. 
Instead, Adarraga (US Pub No.: 2008/0287850) would disclose a rocker arm in [0172]. It is argued that the rocker bar can be incorporated into the left side and right side of the device of Lee and, as it is disclosed as being a rocker, a pivotal attachment would be required to allow for the rocking of the arm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rocker of Adarraga into the combination of Lee, Shimada, and Asbesk for the purpose of providing a pressure sensor (that the rocker arm is disclosed to be a part of in [0172]) that is disclosed as being an input for the actuating means of Adarraga in [0172].
Regarding claim 5, Lee in view of Shimada, Potter, and Adarraga would teach the lift assist exoskeleton of claim 4, wherein Lee teaches the right-side energy storage device stores energy in response to axial compression of the right-side energy storage device (the right-side storage device 33R is disclosed as being a spring. As such, it would store energy when axially compressed); the left-side energy storage device stores energy in response to axial compression of the left-side energy storage device (the left-side storage device 33L is disclosed as being a spring. As such, it would store energy when axially compressed).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub No.: 2015/0209215) in view of Shimada (US Pub No.: 2018/0280178) and Potter (US Pub No.: 2015/0051527) in further view of Adarraga (US Pub No.: 2008/0287850) and Caires (US Pub No.: 2014/0276264). 
Regarding claim 6, Lee in view of Shimada, Potter, and Adarraga would teach the lift assist exoskeleton of claim 4, with Lee further comprising wherein: a right-side hip strut (the right portion of part 37 in figure 3), the right-side hip strut comprising a right-side joint that couples the harness assembly to the right-side leg assembly (being the connection between parts 37 and 35 in figure 3) through a right-side pivot axis (as part 35 was taken to be a part of the harness with a hinged joint, as defined in [0101], a connection through a pivot axis is taken to be between parts 37 and 35 on the right side); and a left-side hip strut, the left-side hip strut (the left portion of part 37 in figure 3),  comprising a left-side joint that couples the harness assembly (being the connection between parts 37 and 35 on the left side of figure 3) to the left-side leg assembly through a left-side pivot axis (as part 35 was taken to be a part of the harness with a hinged joint, as defined in [0101], a connection through a pivot axis is taken to be between parts 37 and 35 on the right side), 
However, Lee in view of Shimada and Potter would not teach the right-side pivot axis extending between 30 to 60 degrees as compared to a vertical axis of a user or the left-side pivot axis extending between 30 to 60 degrees as compared to the vertical axis of the user. Instead, Caires  (US Pub No.: 2014/0276264) would teach an instance wherein the right-side pivot axis extending between 30 to 60 degrees as compared to a vertical axis of a user or the left-side pivot axis extending between 30 to 60 degrees as compared to the vertical axis of the user (as per [0031], wherein the limb support units may comprise of an arc (as per [0119] and figure 2, the drive force transmission mechanism 20, which is taken to be the equivalent to the drive force transmission mechanism 20’ in [0129] id disclosed to have a travel distance of 30-150 degrees.  As 20 and 20’ are equivalent and as 20’ is at the hip of the user in figure 2 on both the left and right sides of the user, Caires is taken to teach a right-side and left-side pivot axis of between 30-60 degrees). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pivot-axis of Caires into the combination of Lee, Shimada, and Potter as said combination does not teach a joint range at about the hip of the user, and the range provided by Caires would permit a “normal range of motion of the joint” as per [0119]. This is taken to be a benefit as this would allow for a full range of motion to be provided for by the combination of Lee, Shimada, and Potter.
Claims 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub No.: 2015/0209215) in view of Smith (US Pub No.: 2015/0321342) and Potter (US Pub No.: 2015/0051527). 
Regarding claim 12, Lee would disclose a lift assist exoskeleton (as per the abstract), comprising: a harness assembly configured for mounting to a torso of a user (part 30, called a waist fixing device, would act as a harness with the strut 37 that wraps around the hip that is connected to it via part 35 in figure 3); and a leg assembly comprising a leg strut (figure 3 part 10, defined as a first frame below the waist on a user’s leg), an energy storage device (being the pulley 33 in [0100]), a leg interface feature (figure 1 part 40, disclosed as a hip joint in [0097]); and a release mechanism (figure 4 part 84 is a locking switch that is on the leg interface strut part 10), the leg strut and the energy storage device being pivotally coupled with respect to the harness assembly through a pivotal coupling comprising a pivotal offset (the leg strut 10 is pivotally coupled to the harness part 30 via the pivot part 35), the energy storage device being configured to store an assistive force to assist straightening of the leg of the user toward alignment with the torso of the user (the pulley 33 would apply a torque to the legs of the user which would allow for a straightening of the leg toward the torso as per [0100]. While a straightening isn’t explicitly disclosed here, it is assumed that the pulley would allow for the legs to be straight as the exoskeleton leg assembly appears in figure 3) when the release mechanism is in an engage position (it stands to reason that the locking switch 84 could be engaged during operation of the energy storage device as the locking mechanism is holding in a holder body as per [0156]-[0159], with the holder body being part 81),
However, Lee does not teach a release mechanism or that the release mechanism being operable by the user to move from the engage position to a disengage position so as to mechanically disengage the energy storage device while the release mechanism remains in the disengage position.
Instead, Smith (US Pub No.: 2015/0321342) does teach that the release mechanism (being the clutch in [0042] of Smith) being operable by the user (as the clutch is selectively disengaged, the clutch is taken to be activated by a movement by a user) to move from the engage position to a disengage position so as to mechanically disengage the energy storage device (operating said clutch would disengage the energy storage mechanism 313 as per [0042]. This is taken to be a mechanical disengagement as a clutch is detailed in [0042]-[0043]) while the release mechanism remains in the disengage position (disengaging the energy storage mechanism 313 would prevent assistive force from being applied as doing so would “facilitate free relative movement” of the leg support members as per [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the release mechanism of Smith into the device of Lee for the purpose of allowing Lee to disengage the energy storage device of Leo to allow the user to stop an assistive power from being applied, if needed, as well as allow for a “free relative movement” (disclosed in [0042] of Smith) of the user when the assistive power is disengaged.
From here, Lee in view of Shimada does not teach an instance wherein the energy storage device is pivotally coupled with respect to the harness assembly through a pivotal coupling comprising a pivotal offset. Instead, Potter (US Pub No.: 2015/0051527) would teach an instance wherein the energy storage device is pivotally coupled with respect to the harness assembly through a pivotal coupling comprising a pivotal offset (it is argued that the pivoting coupling of parts 20a, 22a, and 24a of Potter could be used to then interface between the pulley 33 of Shimada to the harness part 30 Parts 20a, 22a, and 24a are taken to teach a pivotal coupling, with a pivotal offset itself being taught in figure 24 via the offset links 102 and 104, defined in [0073]-[0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the piston of Potter into the combination of Lee and Shimada for the purpose of providing a means to attach the pulley of 33 to the harness 30 of Lee in order to secure the pulleys 30 to the harness that is secured to the user (as per [0097] of Lee, 30 would fix to the waist of the user). As part 33 is not disclosed as being fixed to a user when it is detailed in [0100] and as parts 31 and 32 are wires (also in [0100]) are not disclosed to also fix the pulleys in place, it is assumed that there isn’t a specific means to fix the pulleys of figure 3 of Lee onto a user. 
Regarding claim 17, Lee in view of Smith and Potter teach the lift assist exoskeleton of claim 12, with Lee further comprising a thigh strut (figure 3 part 35 of Lee, disclosed as a hinge device in [01011] and is about the hip and the upper thigh in figure 3), and wherein the release mechanism comprises: a locking plate rotationally coupled to the leg strut (being part 84 in figure 4), the thigh strut (figure 3 part 35), and the energy storage device (the pulley system 33 in figure 3), the locking plate comprising a latch interface (as part 84 is disclosed as a switch in [0157], it is assumed to have a latching means) and the pivot feature (while part 84 is not shown in figure 3, it is assumed that the pivot feature 40 would interface with part 84 via the connection to part 83); and a latch which is slidably translatable along the thigh strut to engage with the latch interface of the locking plate in the engage position (as the switch 84 is a sliding latch as per figure 10 wherein the latch part 84 will push up against the spring 842 along the direction of the thigh strut).
Regarding claim 18, Lee in view of Smith and Potter teach the lift assist exoskeleton of claim 12, with Lee further comprising a thigh strut (figure 3 part 35 of Lee, disclosed as a hinge device in [01011] and is about the hip and the upper thigh in figure 3) and wherein the release mechanism comprises: a locking plate rotationally coupled to the leg strut (being part 84 in figure 4), the thigh strut (figure 3 part 35), and the energy storage device (the pulley system 33 in figure 3), the locking plate comprising a latch interface (as part 84 is disclosed as a switch in [0157], it is assumed to have a latching means) and the pivot feature (while part 84 is not shown in figure 3, it is assumed that the pivot feature 40 would interface with part 84 via the connection to part 83); and a latch rotationally coupled to the thigh strut to engage with the latch interface of the locking plate in the engage position (as the latch 84 is interfacing with the thigh strut 35 via part 83 and as part 83 would rotate about the hip with part 40, the latch of Lee is seen to be rotationally coupled to the thigh strut).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub No.: 2015/0209215) in view of Shimada (US Pub No.: 2018/0280178), Zhu (US Pub No.: 2019/0380903) and Potter (US Pub No.: 2015/0051527). 
Regarding claim 19, Lee would disclose a lift assist exoskeleton (as per the abstract), comprising: a harness assembly configured for mounting to a torso of a user (part 35 is a hip joint that is disclosed to be a hinge as per [0101]. Only one is labeled in figure 3, but it is assumed that there is a hinge 35 on the left side and right side of the harness); and a leg assembly comprising a leg strut (figure 3 part 10, defined as a first frame below the waist on a user’s leg), an energy storage device (being the pulley 33 in [0100]. While the pulley is above the leg, it will be storing energy with respect to the leg shanks), and a leg interface feature (figure 3 part 80); the leg strut and the energy storage device being pivotally coupled with respect to the harness assembly through a pivotal coupling comprising a pivotal offset (as part 35 is a hinge device as per [0101], the leg strut would pivot with respect to the harness 30), the energy storage device being configured to store an assistive force feature to assist straightening of the leg of the user toward alignment with the torso of the user (as per [0100], part 33 with the disclosed driving source will drive the frame of the device to control a pivoting of the device. As the device is a lower body exoskeleton, the drive unit would allow for a straightening of the leg), 
However, Lee does not disclose that the energy storage device comprising a housing having opposing ends movable relative to one another, a spring element positioned axially within the housing, a gas spring positioned axially within the housing, and a travel limiter configured to prevent over-compression of the spring element. Instead, Shimada does teach the energy storage device comprising a housing having opposing ends movable relative to one another (figure 2 part 21), a spring element positioned axially within the housing (figure 2 part 20), and a travel limiter configured to prevent over-compression of the spring element (the locking member 37L, as disclosed in [0129], would prevent compression of the spring). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cable assembly of Shimada into Lee for the purpose of providing a system that is disclosed as being lightweight as per [0168] while allowing for a system to allow for an “increase in the bending degree of the user” as well as allowing for the user to stretch their legs, as detailed in [0169]).
However, Lee in view of Shimada does not teach a gas spring positioned axially within the housing and a travel limiter configured to prevent over-compression of the spring element. Instead, Zhu would teach a gas spring in [0005] that could be incorporated into the housing of Lee and Shimada. Additionally, the gas spring would have a top plate (disclosed in [0005] and [0025]) that would act as a limiter to prevent over-compression of the spring element of Shimada as well as the gas spring of Lee. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gas spring and the gas spring top plate of Zhu into the devices of Lee and Shimada for the purpose of providing a resilient member that is known to have a long life span, and Zhu teaches that the gas spring would “achieve the perfectly balance effect at all angles during the rotation process” as per [0010]. This would be beneficial as the resilient member of Lee in view of Shimada would be about the lower leg that would rotate as a user walks. 
From here, Lee in view of Shimada and Zhu do not teach an instance wherein the energy storage device is pivotally coupled with respect to the harness assembly through a pivotal coupling comprising a pivotal offset.  
Instead, Potter (US Pub No.: 2015/0051527) would teach an instance wherein the energy storage device is pivotally coupled with respect to the harness assembly through a pivotal coupling comprising a pivotal offset (it is argued that the pivoting coupling of parts 20a, 22a, and 24a of Potter could be used to then interface between the pulley 33 of Shimada to the harness part 30.  Parts 20a, 22a, and 24a are taken to teach a pivotal coupling, with a pivotal offset itself being taught in figure 24 via the offset links 102 and 104, defined in [0073]-[0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the piston of Potter into the combination of Lee and Shimada for the purpose of providing a means to attach the pulley of 33 to the harness 30 of Lee in order to secure the pulleys 30 to the harness that is secured to the user (as per [0097] of Lee, 30 would fix to the waist of the user). As part 33 is not disclosed as being fixed to a user when it is detailed in [0100] and as parts 31 and 32 are wires (also in [0100]) are not disclosed to also fix the pulleys in place, it is assumed that there isn’t a specific means to fix the pulleys of figure 3 of Lee onto a user. 
Regarding claim 20, Lee in view of Shimada, Zhu and Potter teach the lift assist exoskeleton of claim 19, wherein Shimada and Zhu teach that the spring element (20L in figure 2 of Shimada) and gas spring (part 5 in para [0025] of Zhu) are arranged in series within the housing (the combination of Zhu and Shimada would be arranged in the housing 21 of Shimada, shown in figure 2 as 21L(21R)), with a first end of the spring element connected to a first end of the gas spring (the topmost end of the spring in Shimada in figure 2 could interface with the gas spring that is taken from Zhu) and a second end of the spring element connected to a first of the opposing ends of the housing (the bottom end of the spring would connect to the bottom end portion of 21L in figure 2) and a second end of the gas spring is connected to a second of the opposing ends of the housing (the second end of the gas spring of Zhu would interface to the top of part 21L in figure 2).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub No.: 2015/0209215) in view of Shimada (US Pub No.: 2018/0280178), Zhu (US Pub No.: 2019/0380903) and Potter (US Pub No.: 2015/0051527) in further view of Caires (US Pub No.: 2014/0276264). 
Regarding claim 21, Lee in view of Shimada, Zhu and Potter teach the lift assist exoskeleton of claim 19, wherein Lee would further comprise a hip strut (the part 37 in figure 3), the hip strut comprising a  joint that couples the harness assembly to the leg assembly (being the connection between parts 37 and 35 in figure 3) through a pivot axis (as part 35 was taken to be a part of the harness with a hinged joint, as defined in [0101], a connection through a pivot axis is taken to be between parts 37 and 35 on the right side).
However, Lee in view of Shimada and Potter would not teach the pivot axis extending between 30 to 60 degrees as compared to a vertical axis of a user. Instead, Caires  (US Pub No.: 2014/0276264) would teach an instance wherein the right-side pivot axis extending between 30 to 60 degrees as compared to a vertical axis of a user or the left-side pivot axis extending between 30 to 60 degrees as compared to the vertical axis of the user (as per [0031], wherein the limb support units may comprise of an arc (as per [0119] and figure 2, the drive force transmission mechanism 20, which is taken to be the equivalent to the drive force transmission mechanism 20’ in [0129] id disclosed to have a travel distance of 30-150 degrees.  As 20 and 20’ are equivalent and as 20’ is at the hip of the user in figure 2 on both the left and right sides of the user, Caires is taken to teach a right-side and left-side pivot axis of between 30-60 degrees). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pivot-axis of Caires into the combination of Lee, Shimada, and Potter as said combination does not teach a joint range at about the hip of the user, and the range provided by Caires would permit a “normal range of motion of the joint” as per [0119]. This is taken to be a benefit as this would allow for a full range of motion to be provided for by the combination of Lee, Shimada, and Potter

Allowable Subject Matter
Claim 13 with dependent claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 13, the combination of Lee (US Pub No.: 2015/0209215) in view of Shimada (US Pub No.: 2018/0280178) and Zhu (US Pub No.: 2019/0380903) with other art like Shim (US Pub No.: 2018/0177670), Renex (US Pub No.: 2002/0094919) and Battlogg (US Pub No.: 2021/0251781) were seen to be the best combination of art to teach what was presented in claim 13. However, said combination of references did not teach a latch configured to be movable to and from first and second latch positions or orientations, wherein placement of the latch into the first latch position or orientation operatively places the release mechanism in the engage position by keeping the one end of the energy storage device coupled to the lateral portion of the channel, and wherein placement of the latch into the second latch position or orientation operatively places the release mechanism in the disengage position by allowing the one end of the energy storage device move along the longitudinal portion of the channel. While Lee does teach a clutch 314 in [0042], the clutch was not taken to be equivalent to the latch of claim 13 that would interface with a release mechanism. As a result, claim 13 with claims dependent claims 14-16 would be seen as allowable over prior art when incorporating the limitations of claim 12 therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shim (US Pub No.: 2018/0177670) teaches an exoskeleton with an energy storage means in the slack adjusting device 18 that is depicted as a spring in figure 4. Renex (US Pub No.: 2002/0094919) discloses an exoskeleton with a plurality of spring elements in the legs (as part 5 in figure 1), Battlogg (US Pub No.: 2021/0251781) discloses a leg prosthesis with a gas spring as per [0071]. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774